UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)June 26, 2012 Commission File Number Registrant, State of Incorporation, Address and Telephone Number I.R.S. Employer Identification No. 001-31737 Gulf Power Company (A Florida Corporation) One Energy Place Pensacola, Florida 32520 (850) 444-6111 59-0276810 The name and address of the registrant have not changed since the last report. Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. The Southern Company (“Southern Company”) as sole common shareholder of Gulf Power Company (“Gulf Power”) elected, by written consent effective June 26, 2012, the board of directors of Gulf Power. The directors elected by such written consent are as follows: Director Votes For Votes Withheld Broker Non-Votes Mark A. Crosswhite 0 0 Allan G. Bense 0 0 Deborah H. Calder 0 0 William C. Cramer, Jr. 0 0 J. Mort O’Sullivan, III 0 0 Winston E. Scott 0 0 In connection with the election of Stan W. Connally, Jr. as President and Chief Executive Officer of Gulf Power effective July 1, 2012, Southern Company as sole common shareholder of Gulf Power, by written consent effective June 29, 2012, accepted the resignation of Mark A. Crosswhite as a director of Gulf Power effective June 30, 2012 and elected Stan W. Connally, Jr. to fill the vacancy on the board of directors of Gulf Power created by such resignation.The votes for the election of Mr. Connally were 4,542,717 and votes withheld and broker non-votes were zero. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:June 29, 2012 GULF POWER COMPANY By/s/Melissa K. Caen Melissa K. Caen Assistant Secretary
